GRIFFIN, J.
This is an attempted appeal from an order of the Superior Court of Fresno County, sustaining the general demurrer of the respondent to appellant’s amended complaint.
An appeal does not lie from an order sustaining a demurrer to an amended complaint and an attempted appeal from such an order will be dismissed. (Code Civ. Proc., sec. 963; Bryant v. Kelly, 203 Cal. 721 [265 Pac. 817] ; Harmon v. DeTurk, 176 Cal. 758, 761 [169 Pac. 680].)
The appeal is dismissed.
Barnard, P. J., and Marks, J., concurred.